Weston J.
delivered the opinion of the Court, at the ensuing June term, in Penobscot.
The counsel for the plaintiffs insists, first, that they are exempted from the whole tax, in virtue of the statute of 1825, ch. 288, to exempt from taxation manufacturing companies of cotton, wool, iron and steel, by which the individual shares, property or stock, both real and personal, of such companies, thereafter to be incorporated, were exempted from taxation for six years, and such companies then existing for five years, which might be appropriated for the purchase *138of sites, erection of works, buildings, machinery, raw material, and capital in whatever shape, necessary for the full and complete use and operation of those works : Provided, that a sum, not less than thirty thousand dollars, shall be employed by such incorporation in the manufacturing of the articles in said act mentioned. Secondly, that, by virtue of the tax act of 1825, the personal property could not be taxed to the factory, and that the shares of those who lived out of Gardiner could not be taxed in that town, and that the shares of such as lived there, could be taxed only to the individual holders of the stock. To this the counsel for the defendants replied, that the plaintiffs have not brought themselves within the provisions of the act first cited; not having employed the sum of thirty thousand dollars in manufacturing; and that they have a right to tax the personal property of the factory to the plaintiffs, in virtue of the fifth section of the tax act of 1825, which provides that all goods, wares, or merchandize, or other stock in trade, including stock employed in manu-factories, ships or vessels, shall be taxed in the town, plantation or' other place, where they are sold, used or improved, notwithstanding the owner or owners may reside in some other place: Provided, such person or persons do occupy a shop, store or wharf in such town, plantation or other place, and not where they may dwell and have their home.
It is conceded that if, in making out the thirty thousand dollars, it is competent for the company to estimate their building and the ten thousand dollars they procured on loan, their property, except the store and goods, is exempted from taxation,' in virtue of the act of 1825, ch. 288. But it is contended, that the best writers upon this subject make a distinction between fixed and circulating capital; and that it is the latter only, which in this case can be fairly said to be employed in manufacturing ; and drat therefore the value of the factory building ought to be deducted from the estimate which would reduce- it below thirty thousand dollars. Or, secondly, that the ten thousand dollars obtained on loan, which may be offset by debts due to the plaintiffs, should be deducted, "which would also bring the amount below that which would entitle the plaintiffs to the exemption they claim. But we are not satisfied that either of these views is-*139well founded. The capital employed in manufacturing, or in a manufacturing establishment, embraces whatever is essential to the prosecution of the business. To this purpose, the factory building is as necessary as the machinery, or the raw material. As well might it be urged that the money invested in a saw mill, is not capital employed in the manufacturing of boards. If the amount prescribed by the statute is actually employed in manufacturing, it is entirely immaterial from what sources derived; whether from assessments paid by the stockholders, or from loan, or partly from both.
We are therefore of opinion, that all the property valued by the assessors, except the store and lot, and the merchandize therein, was exempted from taxation, in virtue of the act first cited. And we áre further of opinion, that the personal property of the plaintiffs could not he taxed to the company, under the fifth section of the tax act; as by that section it was intended only to tax individuals having their domicil in other towns, for stock of this description, and other personal property, in the town where they transact their business. This construction was expressly given to a similar section in the tax act of Massachusetts, in the case of the Amesbury Woolen & Cotton Manufacturing Company v. The inhabitants of Amesbury 17. Mass. 461. If therefore the merchandize in the store is not exempted from taxation by the act of 1825, ch. 288, and it does not appear to us that it 'is; yet as personal property, according to the tax act, and the principles decided in the case of the Salem Iron Factory Company v. The inhabitants of Danvers 10. Mass. 514, it cannot be taxed to the corporation, but to the several holders of the stock. It results that the plaintiffs were not liable to be assessed for any part of their property, included in the valuation, except the store and the lot upon which it stands. According to the agreement of the parties, the defendants are to be defaulted, and the plaintiffs to have judgment for the sum by them paid, deducting therefrom the amount of the taxes assessed on the store and lot; with interest on the balance, from the time of payment to the time of entering up judgment.